McDonough, justice.
Defendant appeals from a jury verdict and judgment finding that he violated Section 77-60-1 et seq., U.C.A.19S3.
Defendant’s appeal is based on three points, to-wit: (1) the trial court erred in denying defendant’s motion for change of venue; (2) defendant’s rights were denied by the trial court’s failure to grant an immediate trial and (3) the evidence did not justify a conviction.
As to 1) : it is well established in this state that change of venue is generally discretionary and absent a clear abuse thereof a trial court’s order denying or granting it will not be disturbed.1 The record fails to reveal any abuse of the trial court’s discretion in refusing to grant, defendant’s motion for a change of venue; therefore, no error was committed.
As to 2) : in such a proceeding the statute, Section 77-60-4, U.C.A.1953 provides for delay of the trial until after the child is born, which the trial court properly did here, and there was no error in undue delay of the trial.
As to 3) : Though the evidence is in dispute, there is ample support therein to justify the jury’s verdict.2
Affirmed.
HENRIOD, C. J., and CALLISTER, CROCKETT and WADE, JJ., concur.

. Chamblee v. Stocks and Tibbetts, 9 Utah 2d 342, 344 P.2d 980.


. State v. Kranendonk, 79 Utah 239, 9 P.2d 176.